\

\
THIS MINING LEASE is made the ~ day of *~- ~~ between fp

4

Government"0 acting by ALHAJI COLLINS DAUDA the Minister of Lands an

Natural Resources (hereinafter called the Minister”) of the one part and
CENTRAL ASHANTI GOLD LIMITED having its registered address at P. 0.
BOX CT.2576, CANTONMENTS, ACCRA, GHANA (hereinafter called “the

Company”) of the second part: /
WHEREAS:

The Government is desirous of developing its mineral resources in such manner
as will ensure that the maximum possible benefits accrue to the nation from the
exploitation of minerals and has agreed to grant the Company a Mining Lease on
the terms and conditions hereinafter following: :
NOW THIS AGREEMENT WITNESSETH THAT:

1. GRANT OF MINING RIGHTS te

(a) | The Government hereby grants to the Company mining rights to ALL tha
piece of land described in the schedule hereto and more particularly reat”
delineated on the Plan attached and shown edged red (hereinafter called
“the Lease Area”) together with mines, beds, seams, veins, channels and i
strata of gold lying and being within and under the surface for a term o|
fifteen (15) years from the date of this Agreement. Such term shall be
renewable from time to time in accordance with the Minerals and Mining
Act, 2006, (Act 703);

(b) | The Government hereby grants to the Company the exclusive rights to

work, develop and produce gold in the Lease Area for the said term of
fifteen (15) years (including, the processing, storing and transportation of
ore and materials together with the rights and powers reasonably
incidental thereto) subject to the provisions of this Agreement; P

(c) The Company shall not, however, conduct any operations in a sacred area — 5
f |
(d)

(e)

(f)

(g)

(a)

and shall not, without the prior consent in writing of the Minister conduct

any operations:

(i) within 50 yards of any building, installation, reservoir of dam, public
road, railway or area appropriated for railway;

(ii) in an area occupied by a market, burial ground cemetery or
Government office, or situated within a town or village or set apart
for, used, appropriated or dedicated to a public purpose.

The Company shall commence commercial production of gold within two

(2) years from the date of this Mining Lease.

The Company shall conduct its operations in a manner consistent with

good commercial mining practices so as not to interfere unreasonably

with vegetation in the Lease Area or with the customary rights and
privileges of persons to farm, hunt and snare game, gather firewood for
domestic purposes or to collect snails.

The public shall be permitted at their sole risk to use without charge, any

road constructed by the Company in the Lease Area, in a manner

consistent with good mining practices, safety and security, provided that
such use does not unreasonably interfere with the operations of the

Company hereunder and provided also that such permission shall not

extend to areas enclosed for mining operations.

Nothing contained in this Agreement shall be deemed to confer any rights

on the Company conflicting with provisions contained in the Minerals and

Mining Act, 2006, (Act 703) or to permit the Company to dispense with

the necessity of applying for and obtaining any permit or authorization

which the Company may be required by law or regulation to obtain in
respect of any work or activity proposed to be carried out hereunder.

GRANT OF RIGHTS TO THIRD PARTIES IN THE MINING AREA:

Subject to satisfactory arrangements between the Government and the

4

(b)

(a)

Company, the Government shalt grant the first option to the Company to
work minerals other than gold and silver discovered in the Lease Area.
Failing such satisfactory arrangements between the Government and the
Company, the Government reserves the right to grant licences to third
parties to prospect for or to enter into agreements for the production of
minerals other than gold and silver in the Lease Area, provided that any
such activity shall not unreasonably interfere with the rights granted to
the Company hereunder.

POWER OF GOVERNMENT TO EXCLUDE PARTS OF THE MINING AREA:
The Government may by reasonable notice in writing to the Company

exclude from the Lease Area, at any time and from time to time, any part

which may be required for any stated public purpose whatsoever,

provided that:

(i) The parts so excluded shall not have a surface area in the
aggregate greater than ten percent of the Lease Area.

(ii) Any parts of the Lease Area so excluded shall continue to form part
of the Lease Area subject to this Agreement .

(iii) except that no mining operations shall be conducted on the parts
so excluded.

(iv) No part of the Lease Area shall be so excluded in respect of which
the Company shall have given prior notice specifying that such part
is required for mining operations hereunder or on which active
operations have commenced or are in progress (such as digging,
construction, installation or other works related to gold and silver
mining) but, in lieu thereof, a part equal in area to any such part
shall be excluded for such public purposes; and

(v) The Government shall not take to itself or grant to third parties the
right to mine gold and silver from any part so excluded.

(b) | The company shall be relieved of all liabilities or-epligatiggs hereunder in

nn es ee SS es
— Oooo 7

respect of any part excluded under this paragraph except liabilities or

obligations accrued prior to such exclusion.
4. WORK OBLIGATION:
The Company shall continuously operate in the Lease Area in accordance

with good mining practices until such time as the reserves or deposits may

be exhausted or the mine can no longer be economically worked or until

this Agreement expires, whichever shall be sooner.
5. CONDUCT OF OPERATIONS:

(a)

(b)

(c)

The Company shal! conduct all of its operations hereunder with due
diligence, efficiency, safety and economy, in accordance with good
mining practices and in a proper and workmanlike manner,
observing sound technical and engineering principles using
appropriate modern and effective equipment, machinery, materials
and methods, and pay particular regard to conservation of
resources, reclamation of land and environmental protection
generally.

The Company shall mine and extract ore in accordance with

paragraph 5(a) herein utilizing methods, which include dredging,

quarrying, pitting, trenching, stoping and shaft sinking in the Lease

Area.

The company shall maintain all equipment in good and safe

condition, nofmal wear and tear excluded, and shall keep all

excavated areas, shafts, pits and trenches in good and safe
condition and take all practical steps:-

(i) to prevent damage to adjoining farms and villages;

(ii) to avoid damage to trees, crops, buildings structures and
other property in the Lease Area; to the extent, however,
that any such damage is necessary or unavoidable, the
Company shall pay fair and reasonable compensation.

ne nn a a a a as rs i Sr Sc ns nn cr re
q

a rs Ss Ss cs |

respect of any part excluded under this paragraph except liabilities or

obligations accrued prior to such exclusion.
WORK OBLIGATION:
The Company shall continuously operate in the Lease Area in accordance

with good mining practices until such time as the reserves or deposits may

be exhausted or the mine can no longer be economically worked or until

this Agreement expires, whichever shall be sooner.
CONDUCT OF OPERATIONS:

(a)

(b)

(c)

The Company shall conduct all of its operations hereunder with due
diligence, effictency, safety and economy, in accordance with good
mining practices and in a proper and workmanlike manner,
observing sound technical and engineering principles using
appropriate modern and effective equipment, machinery, materials
and methods, and pay particular regard to conservation of
resources, reclamation of land and environmental protection
generally.

The Company shall mine and extract ore in accordance with

paragraph 5(a) herein utilizing methods, which include dredging,

quarrying, pitting, trenching, stoping and shaft sinking in the Lease

Area.

The company shall maintain all equipment in good and safe

condition, normal wear and tear excluded, and shall keep all

excavated areas, shafts, pits and trenches in good and safe
condition and take all practical steps:-

(i) to prevent damage to adjoining farms and villages;

(ii) to avoid damage to trees, crops, buildings structures and
other property in the Lease Area; to the extent, however,
that any such damage is necessary or unavoidable, the
Company shall pay fair and reasonable compensation.

a ee ee

7.

(c)

(d)

The Company shall fence off effectually from the adjoining lands,

all pits, shafts and other works made or used under the powers
hereof.

The company shall as far as is necessary or practicable provide and
maintain in good repair and condition roads, gates, stiles and
fences for the convenient occupation of the surface of the Lease
Area.

The Company shall provide and maintain proper and sufficient
drains, culverts, arches and passageways for carrying off any
waters which shall arise or be produced or interrupted by any of
the works hereby authorized so that the drainage of the Lease Area
may not be prevented or prejudiced.

6. NOTIFICATION OF DISCOVERY OF OTHER MINERALS:

(a)

The Company shall report forthwith to the Minister, the Chief
Executive of the Minerals Commission, the Head, Inspectorate
Division of the Minerals Commission and the Director of Ghana
Geological Survey, the discovery in the Lease Area of any other
mineral deposits apart from gold and silver and the Company shall
be given the first option to prospect further and to work the said
minerals, subject to satisfactory arrangements between the
Government and the Company.

Failing any such satisfactory arrangements the Company shall not
produce any minerals from the Lease Area other than gold and
silver except where they are unavoidably linked with the production
of gold and silver.

SAMPLES:

(a)

The Company shall not during the currency of this agreement

8.

remove, dispose of or destroy, except in analyses, any cores or
samples obtained from the Lease Arca without the prior consent in
writing of the Head of the Inspectorate Division of the Minerals
Commission.

(b) | The Company shall provide the Director of Ghana Geological Survey
with such samples from the Lease Area as he may from lime to
time reasonably request, and shall keep such samples as he may
be directed to do so by the Head of the Inspectorate Division of the
Minerals Commission.

HEALTH, SAFETY AND ENVIRONMENTAL PROTECTION:

(a) | The Company shall comply with all such reasonable instructions as

may from time to time be given by the Inspectorate Division of the
Minerals Commission for securing the health and safety of persons
engaged in or connected with the operations hereunder.
The Company shall adopt all necessary and practical precautionary
measures to prevent undue pollution of rivers and other potable
water and to ensure that such pollution does not cause harm or
destruction to human or animal life or fresh water fish or
vegetation.

POWER OF HEAD OF THE INSPECTORATE DIVISION OF THE MINERALS

COMMISSION TO EXECUTE CERTAIN WORKS:

If the Company shall at any time fail to comply with any provisions of this

Agreement or applicable law and such failure is likely, in the opinion of the

Head of the Inspectorate Division of the Minerals Commission, to:

(i) endanger the health or safety of persons, or

(ii) endanger the environment, or

(iii) cause harm or destruction to potable water; or

(iv) result in damage to mining equipment or other structures or

installation;
the Head of the Inspectorate Division of the Minerals Commission, shall
after giving the Company reasonable notice, execute any works which in
his opinion are necessary and practicable in the circumstances and the
costs and expenses of such works shall be borne by the Company.

10. LIABILITY FOR DAMAGE OR INJURY AND INDEMNITY:

(a) Nothing in this Agreement shall exempt the Company from liability

for any damage, loss or injury caused to any person, property or
interest as a result of the exercise by the Company of any rights or
powers granted to it under this Agreement.

(b) The Company shall at all times indemnify the Government and its
officers and agents against all claims and liabilities in respect of any
loss suffered
by or damage done to third parties arising out of the exercise by
the Company of any rights or powers granted to it under this
Agreement provided that the Company shall not so indemnify the
Government, its officers and agents where the claim or liability
arises out of the wrongful or negligent acts of the Government, its
officers and agents.

11. EMPLOYMENT AND TRAINING:
(a) Citizens of Ghana shall be given preference for employment by the

= Soa oOo Om Oa ATAI aI aTAI ao

Company in all phases of its operations hereunder to the maximum

| possible extent, consistent with safety, efficiency and economy.
(b) Except with respect to unskilled personnel, the Company may
[ employ non-Ghanaian personnel in the conduct of its operations
. provided that the number of such non-Ghanaian persorinel
| employed shall not exceed the quota permitted by the Government.
(c) The Company shall provide appropriate programmes of instruction
| and theoreticat and practical training to ensure the advancement,

t's,
ele

wed | he,

|

TSS SS Ses T TT SS eT em eee ee tea
development, improved skills and qualification of Ghanaian
employees in all categories of employment.

eee ieee ese

12.

13.

PREFERENCE FOR GHANAIAN GOODS AND SERVICES

In the conduct of its operations and in the purchase, construction and

installation of facilities, the Company shall give preference to:-

(a) materials and products made in Ghana, tf such materials and
products are comparable or better in price, quality and delivery
dates than materials and products from foreign sources;

(b) service agencies located in Ghana owned by Ghanaian citizens or

companies organized pursuant to Ghanaian law, including but not
limited to, insurance agencies, bidding contractors, import brokers,
dealers and agents if such agencies give or provide equal or better
price and quality of service than competing foreign firms and can

render services at such times as the Company may require.

AFFILIATED COMPANY TRANSACTIONS:

(a)

(b)

(c)

Any services including services in respect of the purchase and
acquisition of materials outside Ghana provided by an affiliated
company shall be obtained only at a price, which is fair and
reasonable. The Company shall, at the request of the Minister,
provide such justification of costs as may be required, duly
supported by an Auditor's certificate If necessary.

Any other transactions between the Company and an affiliated
company shall be on the basis of competitive international prices
and upon such terms and conditions as would be fair and
reasonable had such transactions taken place between unrelated
parties.

The Company shall notify the Minister of any and all transactions
nn a es a a: rs a Ss a Ss SS os ea ns
between the Company and an affiliated company and shall supply
such details relating to such transactions as the Minister may by
notice reasonably require.
TECHNICAL RECORDS:
The Company shall maintain at its registered or mine offices complete
records of pits and trenches (location, depths of overburden and gravel
and assay value) in the Lease Area in such form as may from time to time
be approved by the Head of the Inspectorate Division of the Minerals
Commission, Chief Executive of the Minerals Commission and the Director
of Ghana Geological Survey.
The Company shall maintain at the said offices copies of all reports
including interpretations dealing with gold and silver prospects in the
Lease Area in the course of its operations hereunder and copies of all
tests and analyses, geological and geophysical maps, diagrams or charts
relevant to its operations hereunder. These reports and records may be
examined by persons in the service or acting on behalf of the Government
and authorized in writing by the Minister.
The Company shall maintain at the said offices correct and intelligible
plans and sections of all mines which plans and sections shall show the
operations and workings which have been carried on as well as dykes,
veins, faults and other disturbances which have been encountered in such
workings and operations. Ali such plans and sections shall be made,
amended and completed from actual surveys conducted for that purpose.
(c) Upon expiration or termination of this Agreement or the surrender of
any part of the Lease Area, such records and data as are required to
be maintained pursuant to this paragraph which relate to the Lease
Area, or such part of the Lease Area as may have been surrendered
shall be delivered to the Head of the Inspectorate Division of the

Minerals Commission, Chief Executive of the Minerals Commission and

gty

NP »

}
a ns a a cr ac: Sc a a a a ra
See licens lice tilt Tillie: tition tiie: tition: tition

15.

16.

the Director of Ghana Geological Survey and shalt become the property

of the Government without charge.
PRODUCTION RECORDS:
The Company shall maintain at its registered or mine offices complete and

accurate technical records of its operations and production in the Lease

Area in such form as may from time to time be approved by the Head of

the Inspectorate Division of the Minerals Commission.
FINANCIAL RECORDS:
(a) The Company shall maintain at its registered or mine offices, detailed

(b)

(c)

(c)

and complete accounts and systematic financial records of its
operations as may be required by law. The books of account shall
show all revenues received by the Company from all sources
including its operations hereunder, as well as ail its expenditure.

The Company shall provide for a clear basis for understanding and
relating the financial records and accounts to its operations.

The Company's books of account shall be kept on the basis of
generally accepted accounting principles.

The Company shall keep separately records and financial

statements in terms of Ghana currency and also in terms of U.S.
Dollars or other international currency and may record in foreign
currency such claims and liabilities as arise in such foreign currency.
The Company's books of account shall be audited within six (6)
months after the close of each Financial Year by a qualified
Accountant and member of the Ghana Institute of Chartered
Accountants. Such auditing shall not in any way imply acceptance

of its results by the Government or preclude the Government from
auditing such books of account. The Company shall deliver to the
Minister without charge, copies of all or any part of such financial

records as he may from time to time reasonably request.

rr,

Set Boag?

17.

REPORTS:

(a)

(c)

The Company shail furnish a report each quarter, to the Minister,
the Head of the Inspectorate Division of the Minerals Commission,
the Chief Executive of the Minerals Commission and the Director of
Ghana Geological Survey, in such forms as may from time to time
be approved by the Minister, regarding the quantities of gold and
silver won in that quarter, quantities sold, the revenue received and
royalties payable for that quarter and such other information as
may be required. Such reports shall be submitted not later than
thirty (30) days after the end of each quarter.

The Company shall furnish a report each half-year to the Minister,
the Chief Inspector of Mines of the Inspectorate Division, Minerals
Commission, the Chief Executive of the Minerals Commission and
the Director of Ghana Geological Survey in such form as may from
time to time be approved by the Minister summarising the results
of its operations in the Lease Area during the half-year and records
to be kept by the Company pursuant to paragraphs 14, 15 and 16
hereof. Each such report shall include a description of any
geological or geophysical work carried out by the Company in that
half-year and a plan upon a scale approved by the Head of the
Inspectorate Division of the Minerals Commission showing dredging
areas and mine workings. Such reports shal! be submitted not later
than forty (40) days after the half-year to which they relate.

The Company shall furnish a report each Financial Year in such
form as may from time to time be approved by the Minister to the

Head of the Inspectorate Division of the Minerals Commission, the

a a a a a a oc cr cc ns Sc Sa os a
a ar ~ 7 7 rns —

(d)

(e)

(f)

Chief Executive of the Minerals Commission and the Director of
Ghana Geological Survey Department summarising the results of its
operations in the Lease Area during that Financial Year and the
tecords required to be kept by the Company pursuant to
paragraphs 14, 15, and 16 hereof. Each such report shall include a
description of the proposed operations for the following year with
an estimate of the production and revenue to be obtained
therefrom. Such reports shall be submitted not later than sixty
(60) days after the end of each Financial Year.

The Company shall furnish the Minister, the Head of the
Inspectorate Division of the Minerals Commission, the Chief
Executive of the Minerals Commission and the Director of Ghana
Geological Survey not later than three (3) months after the
expiration or termination of this Agreement, with a report giving an
account of the geology of the Lease Area including the stratigraphic
and structural conditions, together with a geological map on a scale
prescribed in the Mining Regulations.

The Company shall furnish the Minister and the Chief Executive of
the Minerals Commission, with a report of the particulars of any
proposed alteration to its regulations. The Company shall also
furnish the Minister and the Chief Executive of the Minerals
Commission with a report on the particulars of any fresh issues of
shares of its capital stock or borrowings in excess of an amount
equivalent to the Stated Capital of the Company. All such reports
shall be in such form as the Minister may require and shall be
submitted not less than twenty-one (21) days (or such lesser period
as the Minister may agree) in advance of any proposed alteration,
fresh issue or borrowing, as the case may be.

The Company shall, not later than 180 days after the end of each

TF FT SSS SST StF a Tl. ToT. aT: oaT]T.4. oT Tt TT
a a es a

(9)

Financial Year, furnish the Minister and the Chief Executive of the

Minerals Commission with a copy each of its annual financial
reports including a balance sheet, profit and loss account, and all
notes pertaining thereto, duly certified by a qualified accountant
who is a member of the Ghana Institute of Chartered Accountants.
Such certificate shall not in any way imply acceptance of such
reports by the Government or preclude the Government from
auditing the Company's books of account.

The Company shall furnish the Minister, the Head of the
Inspectorate Division of the Minerals Commission, the Chief
Executive of the Minerals Commission and the Director of Ghana
Geological Survey with such other reports and information
concerning its operations as they may from time to time reasonably

require,

INSPECTION:
Any person or persons in the service of or acting on behalf of the

Government and authorized in writing by the Minister shall be

entitled at all reasonable times to enter into and upon any part of

the Lease Area and the Company's registered office, for any of the
following purposes:

{i) to examine the mine workings, equipment, buildings,
installation and any other structures used in the mining
operation;

(ii) to inspect the samples which the Company is required to
keep in accordance with the provisions of this Agreement;

(iti) to inspect and check the accuracy of the weights and
measures and weighing and measuring devices, used or
kept by the Company;

(iv) to examine and make abstracts of the books and records

ye
a a a ee ne Se
a a a Sc Siri ir i, Ses Ss

19,

20.

kept by the Company pursuant to this Agreement;

(v) to verify or ensure compliance by the Company with all
applicable laws and regulations and with its obligations
hereunder;

(VI) to execute any works which the Head of the Inspectorate
Division of the Minerals Commission may be entitled to
execute in accordance with the provisions of the Mining
Laws and Regulations of Ghana, or of this Agreement.

(b) | The Company shall make reasonable arrangements to facilitate any
such work or inspection, including making available employees of
the Company to render assistance with respect to any such work or
inspection. All such works and inspections shall be listed by the
Company in the reports and furnished each half year.

CONFIDENTIAL TREATMENT:

The Government shall treat all information supplied by the Company

hereunder as confidential for a period of five (5) years from the date of

submission of such information or upon termination of this Agreement
whichever is sooner and shall not reveal such information to third parties
except with the written consent of the Company which consent shail not
be unreasonably withheld. The Government and persons authorized by
the Government may nevertheless use such information received from the
Company for the purpose of preparing and publishing general reports on
Minerals in Ghana and in connection with any dispute between the
Government and the Company.
FINANCIAL OBLIGATIONS:
(a) Consideration Fees
The Company shall, in consideration of the grant of the Mining
Lease pay to Government an amount of US$30,000.00 (thirty
thousand United States Dollars).

=o TT] OT]T]97 a T]7]4F TT TT aT Ta aT aT aT oT —eaTTT eT eT eT eee
21.

(b)

Rent:

The Company shall pay rent (which shall be subject to review ) at

the rate of GHe25.00 (twenty five Ghana cedis) i.e. (50Gp per

square kilometre)

(i) the said rent shall be paid half yearly in advance on or
before the first day of January and on or before the first day
of July in each year.

(ii) in the event of a surrender of any part of the Lease Area
pursuant to paragraph 25 hereof, no rental payments shall
be refunded in whole or in part of any area so surrendered
for which yearly rental has been paid in advance or shall
rental payments be refunded in the event of termination.

ROYALTIES:

(a)

(b)

(c)

The Company shall pay to the Government royalty as prescribed by
legislation.

The Company shall pay royalty to the Government each quarter
through the Commissioner of Internal Revenue based on the
production for that quarter, within thirty (30) days from the end of
the quarter.

Any necessary adjustments shail be made annually within sixty (60)
days of the end of each Financial Year, except that any over-
payment of royalty shall not be refunded by the Government but
shall be credited against royalty due and payable in the next
quarter.

In the event of a dispute with respect to the amount of royalty
payable hereunder, the Company shall first make payment of the
lower of the disputed amounts and shall pay forthwith any further

TOSSES SS ae TT a Ta TTF aT Tt oT: Tt oT
or rs rs rs ce Ss is Se

So OOOO Or oO a

(c)

royalty which shall be agreed upon or determined to be payable by
arbitration in accordance with paragraph 35 hereof. Such further
royalty shall carry interest to be agreed upon or at the ruling prime
rate in Ghana at the time of the award or agreement to take effect
from the date on which such amount ought originally to have been
paid.

The Company shall also pay royalty on all timber felled by the
Company in accordance with existing legislation.

22, LATE PAYMENTS:

(a)

(b)

Anything herein contained to the contrary notwithstanding, the
Company shall pay as penalty for any late payment of any amounts
due to the Government hereunder, an additional amount calculated
at the Bank of Ghana re-discount rate for every thirty-day period or
part thereof for the period of the delay in paying the amounts, that
is to say, the period between the actual payment date and the date
on which each such payment should have been made.

In the event the Company shall fail to make payment to the
Government of any amount due hereunder, the Government
without prejudice to any other rights and remedies to which it may
be entitled, may, after giving 30 days notice in writing, enter into
and upon the Lease Area and seize and distrain and sell as
landlords may do for rent in arrears, all or any of the stocks of gold
and silver produced therefrom, and the plant and equipment,
materials and supplies belonging to the Company which shall be
thereon; and out of the monies obtained from the sale in respect of
such distress may retain and pay all of the arrears of any amounts
due hereunder and the costs and expenses incidental to any such
distress and sale and deliver up the surplus (if any) to the
Company.

TSS See SS FTF ae as TT TT: eT oo >
23.

24,

25.

TAXATION:

(a)

(b)

The Company shail not be required to deduct or withhold any taxes
from any payment made from its external account of which is
authorized under the terms of the Minerals and Mining Act, 2006
(Act 703) of:

(i) any interest or other costs or fees paid in respect of any
borrowing by or on behalf of the company in foreign
currency for the project;

(it) any dividends paid to the shareholders.

Save for the above, the Company shall pay tax in accordance with

the laws of Ghana.

FOREIGN EXCHANGE:

All foreign exchange transactions shall be in accordance with the laws of
Ghana.

SURRENDER:

(a)

(b)

The Company may surrender at any time and from time to time, by
giving not less than two months’ notice to the Minister, ail its rights
hereunder in respect of any part of the Lease Area not larger in the
aggregate than 20% of the said Area. The Company may
surrender a larger part of the Lease Area by giving not jess than
twelve (12) months’ notice to the Minister. The Company shall be
relieved of ail obligations in respect of the part or parts of the
Lease Area so surrendered except those obligations, which accrued
prior to the effective date of surrender.

The Company shall leave the part of the Lease Area surrendered
and everything thereon in a good and safe condition, provided,
however that the Company shall have no such obligations for areas
26.

(c)

(c)

surrendered on which the company has not undertaken any works
or which have not been affected by the operations of the Company.
The Company shall take all reasonable measures, in accordance
with good mining practices to leave the surface of such part of the
Lease Area surrendered, in good and usable condition having
regard to the ecology, drainage, reclamation and the protection of
the environment. In the event that the Company fails to do so, the
Minister shall make such part and everything thereon safe and in
good, usable condition at the expense of the Company. The
provisions of sub-paragraphs (a) and (c) of paragraph 29 hereof
shall apply.

The Company shall, on such terms and conditions as may be
agreed upon between the Government and the Company, be
entitled to such wayleaves, easements or other rights through or
across the surrendered part or parts as may be necessary for its
operations and such wayleaves shall not form part or be included in
the calculation of the area of the retained part.

The Government may require that there be reserved over any part
surrendered such wayleaves, easements or other rights as will in its
opinion be necessary or convenient to any party to whom the
Government may subsequently grant a prospecting licence or

mining lease.

EXTENSION:
If the Company, not less than six (6) months before the expiration of this

Agreement, applies to the Minister for an extension of the term hereof and

if the Company shall not be in default at that time in the performance of
any of its obligations hereunder, the Company shall be entitled to an

extension of the period of this Agreement upon such terms and conditions

as the parties may then agree.
i a A cc
4 q B 7 v 7 7 :

SS eae

— =. oe

27.

28.

COMPANY'S RIGHT TO TERMINATE AGREEMENT:
The Company may, if in its opinion the mine can no longer be

economically worked, terminate this Agreement by giving not less than

nine (9) months‘ notice to the Government. Such termination shall be

without prejudice to any obligation or liability incurred by the Company

hereunder prior to the effective date of such termination.
GOVERNMENT'S RIGHT TO TERMINATE AGREEMENT:

(a)

(c)

The Government may, subject to the provisions of this paragraph,

terminate this Agreement if any of the following events shall

occur:-

(i)

(ii)

(iii)

the Company shall fail to make any of the payments
provided for in this Agreement on the payment date;

the Company shall contravene or fail to comply with any
other provisions of this Agreement; or

the Company shall become insolvent or bankrupt or enter
into any agreement or composition with its creditors or take
advantage of any law for the benefit of debtors or go into
liquidation, whether compulsory or voluntary, except for the
purposes of reconstruction or amalgamation; or

the Company makes a written statement to the Government
on any materia! matter in connection with this Agreement or
with its operations which the Company knows to be false or
makes recklessly without due regard as to whether it was
true or false.

If and whenever the Government decides there are grounds to
terminate this Agreement pursuant to clauses (i) and (ji) of the

preceding sub-paragraph, the Government shail give the Company

notice specifying the particular contravention or failure and permit

the Company to remedy same within one hundred and twenty
7 7V7 TT TFT TF TFT aT. oa T]74. TF eT aT aT aT eT TTT eT eee
—_—-— oOoOoO om or aa

— eee ae

29,

(c)

(d)

(e)

(120) days of such notice, or such longer period as the Minister
may specify in such notice as being reasonable in the
circumstances.

If the Company shall fail to remedy any event specified in clauses
and (ii) of sub-paragraph (a) of this paragraph within the stated
period, or an event specified in clauses (iii) and (iv) of the said sub-
paragraph shall occur, the Government may by notice to the
Company terminate this Agreement, provided that if the Company
disputes whether there has been any contravention or failure to
comply with the conditions hereof (including any dispute as to the
calculation of payments by the Company to the Government
hereunder), and the Company shail, within such period as aforesaid
refer the dispute to arbitration in accordance with paragraph 35
hereof and, thereafter, diligently prosecute its claim thereunder,
the Government shall not terminate this Agreement except as the
same may be consistent with the terms of the arbitration award.

No delay or omission or course of dealing by the Government shall
impair any of its rights hereunder or be construed to be a waiver of
any event specified in sub-paragraph (a) of this paragraph or an
acquiescence therein.

Upon termination of this Agreement, every right of the Company
hereunder shall cease (save as otherwise specifically provided
hereunder) but subject nevertheless and without prejudice to any
obligation or liability imposed or incurred under this Agreement
prior to the effective date of termination and to such rights as the
Government may have under the law.

ASSETS ON TERMINATION OR EXPIRATION:

(a)

The Company may within six months of the termination of the

Mining Lease or a further
(b)

(c)

(d)

(e)

(f)

period allowed by the Minister, remove the mining plant if the
mining plant is removed solely for the purpose of use by the
Company or a person deriving title through the Company, in
another relevant mining activity in the Country.

A mining plant not removed by the Company within two months
after notice is given by the Minister to the Company at anytime
after expiration of the pericd referred to in subsection (a), shall
vest in the Republic on the expiration of the two month notice
period.

Nothing in this Agreement removes or diminishes an obligation that
the Company may have under the Minerals and Mining Act, 2006,
{Act 703), another enactment or a condition of this Agreement to
remove a mining plant and rehabilitate the land.

Notwithstanding the foregoing, the Minister, may by notice to the
Company require the removal or destruction of any assets of the
Company in the Leased Area, and if the Company does not remove
or destroy such assets within a period of thirty (30) days from the
date of the Minister's notice to that effect, the Minister shall cause
such removal or destruction at the expense of the Company.

The Company shall take all reasonable measures to ensure that all
of the assets to be offered for sale to the Government or
transferred to the Government in accordance with this paragraph
shall be maintained in substantially the same condition in which
they were at the date of the termination or the date on which the
Company reasonably knew that such termination would occur and
any such assets shall not be disposed of, dismantled or destroyed
except as specifically provided for in this paragraph.

Upon the termination or expiration of this Agreement, the Campany
Y 7 1 1 7 3

_—

(9)

(h)

(a)

ee aes i es a es a

|

shall leave the Lease Area and everything thereon in good
condition, having regard to the ecology, drainage, reclamation,
environmental protection, health and safety; provided however that
the Company shall have no obligation in respect of areas where the
Company has not undertaken any work or which have not been
affected by the Company's operations. In this connection, unless
the Chief Inspector of Mines otherwise directs, the Company shall,
in accordance with good mining practices, fill up or fence and make
safe ail holes and excavations to the reasonable satisfaction of the
Chief Inspector of Mines. In addition the Company shall take all
reasonable measures to leave the surface of the Lease Area in
usable condition and to restore all structures thereon not the
property of the Company to their original condition. In the event
that the Company fails to do so, the Minister shall restore and
make safe the Lease Area and everything thereon at the expense
of the Company.

The Company shall have the right to enter upon the Lease Area for
the aforesaid purposes, subject to the rights of surface owners or
others, for a period of six (6) months from the effective date of the
termination or such longer period as the Minister may decide.

On the termination of this Agreement, the Company shall deliver to
the Minister the records which the Company is obliged to maintain
under the Minerals and Mining Act, 2006, (Act 703); the plans and
maps of the area covered by the mining lease prepared by the
Company; and other documents, including in electronic format, if
available that relate to the mineral right.

30. FORCE MAJEURE:

For the purpose of this paragraph, force majeure includes acts of
= osJ7—T oO] TF TFT os TeeaoT4 eT ST —aT]79 a 9s aT TF ee TT me
TS FF TS a TF Tem

meee

(b)

(c)

(c)

God, war, strikes, insurrection, riots, earthquakes, storm, flood or
other adverse weather conditions or any other event which the
Company could not reasonably be expected to prevent or control,
but shall not include any event caused by a failure to observe good
mining practices or by the negligence of the Company or any of its
employees or contractors.

The Company shall notify the Minister within forty-eight (48) hours
of any event of force majeure affecting its ability to fulfil the
conditions hereof or of any events, which may endanger the natural
resources of Ghana and similarly notify the Government of the
restoration of normal conditions within forty-eight hours of such
restoration. This provision shall be in addition to any requirements
contained in the Mining Regulations in force in Ghana.

All obligations on the part of the Company to comply with any of
the conditions herein (except the obligation to make payment of
monies due to the Government) shall be suspended during the
period the Company is prevented by force majeure from fulfilling
such obligations, the Company having taken all reasonable
precautions, due care and reasonable alternative measures with the
objective of avoiding such non-compliance and of carrying out its
obligations hereunder. The Company shail take all reasonable
steps to remove such causes of the inability to fulfil the terms and
conditions hereof with the minimum of delay.

The terms of this Agreement shall be extended for a period of time
equal to the period or periods during which the company was
affected by conditions set forth in the sub-paragraph (a) and (b) of
this paragraph or for such period as may be agreed by the parties.

POLITICAL ACTIVITY:
The Company shail not engage in political activity of any kind in Ghana or
7 HF oT TFassT.F a Toa STF STITT oaSTTF—:  _—=— aT oT eT aT eT TT eT
ee

32,

33.

34.

35.

make a donation, gift or grant to any political party. The Company shall
make it a condition of employment that no employee, other than a citizen
of Ghana shall engage in political activity and shall not make donations,
gifts or grants to any political party. In the event of any such employee
acting in disregard to this condition, he shall be dismissed forthwith.
ADVERTISEMENTS, PROSPECTUSES, ETC:

Neither the Company nor any affiliated Company shall in any manner
claim or suggest, whether expressly or by implication that the Government
or any agency or official thereof, has expressed any opinion with respect
to gold in the Lease Area and no statement to this effect shall be included
in or endorsed on any prospectus notice, circular, advertisement, press
release or similar document issued by the Company or any affiliated
Company for the purpose of raising new capital.

CO-OPERATION OF THE PARTIES:

Each of the parties hereto undertake that it will from time to time do all

such acts and make, enter into, execute, acknowledge and deliver at the
request of the other party, such supplemental or additional instruments,
documents, agreements, consents, information or otherwise as may be
reasonably required for the purpose of implementing or further assuring
the rights and obligations of the other party under this Agreement.
NOTICE:

Any application, notice, consent, approval, direction, instruction or waiver
hereunder shall be in writing and shall be delivered by hand or by
registered mail. Delivery by hand shall be deemed to be effective from

the time of delivery and delivery by registered mail shall be deemed to be
effective from such time as it would in the ordinary course of registered
mail be delivered to the addressee.

ARBITRATION AND SETTLEMENT OF DISPUTES:

(a) Any dispute between the parties in respect of the interpretation or

TTT SS TT TT TTT oT —=eTT om aT Too.

36

(b)

(c)

(d)

enforcement of the provisions of this document shall be settled in
accordance with the procedures available in Ghana for the
settlement of such dispute provided that at the instance of either
of the parties any such dispute may be submitted for settlement by
arbitration under the Arbitration Rule of the United Nations
Commission on Internationa! Trade Law (the “UNCITRAL Rule”).
Any arbitration under the UNCITRAL Rules shal! be by three (3)
arbitrators unless the parties agree to a single arbitrator. The
place of arbitration shall be Accra and the proceedings shall be in
English unless the parties otherwise agree. Ghana Law shall be the
law applicable to the proceedings.

Nothing in clause 35(a) or 35(b) shall prevent either of the parties
from requesting any judicial authority to order provisional measures
prior to the initiation of arbitration proceedings or during the
proceedings for the preservation of their respective rights.

The parties acknowledge and that this Agreement was made on the
basis of the laws and conditions prevailing at the date of the
effective conclusions of the negotiation of this Agreement and
accordingly, if thereafter, new laws and conditions come into
existence which unfairly affect the interest of either party to this
Agreement, then the party so unfairly affected shall be entitled to
request a re-negotiation and the parties shall thereupon re-
negotiate.

The parties hereby undertake and covenant with each other to
make every effort to agree, co-operate, negotiate and to take such
action as may be necessary to remove the causes of unfairness or
disputes.

ASSIGNMENT AND TRANSFER OF RIGHTS:

(a)

This Agreement shall not be assignable in whole or in part by the
ne a rs Sr: rr, Sc, Sr Sa Se as Se Sc. Sc ce a a
PROPOSED GOLD CONCESSION
CENTRAL ASHANTI GOLD LIMITED

SITUATED AT AYANFURI
SHEWN EDGED PINK

AREA=49-20 SQ KM

SCALE 5 11:300,000. PART OF SHT. 0502 A1

COORD. OF THE PILLAR:
44D ONG.

PL 5° 59° 40" «4° 64" BS"
Pe. &* 58°26" (* 50° 0B"
Pg 5° 56° 25" «*° 68° OT
Pa 5° 58° 18" 4° Ba 48
Ps. 5° 85° 12" 4° 65" 00"
765° 55 18" 4° 55" 59"
°7 5° 56 1956 48"
pg.5° "49 8B BT

PO 5" "4° 85 90°
P10 5° 1° $4 59°
pu 6° 68° ef° 4° 66 58°
Pie.§* 58° 1° 68 4
Pig 6° 1" 63" 35"
Pie 5* 59 4° 58" 16"
Pu 5" * 4° 68° 08"
pes "4° 64" 68"

LAN
Serveyer

bec

THIS IS THE PLAN REFERRED TO

IN THE ANNEXED MINING LEASE

Ai SY \ (
DATED THIS A) DAY OF CC oink 2009

THE HON. MINISTER OF LANDS AND NATURAL RESOURCES

HON. MINISTER
MIN. OF LANDS & NATURAL
RESOURCES
™. 0. BGX ME 212, ACCRA

a aes a ema a a eT a Te aT oaT72Dw=c naam eT eae eee eT ee ee
—-— Ts TTT TS TT TT TUT aot coo aoe aoa oOo

Company without the prior consent in writing of the Government

(b) | The Government may impose such conditions precedent to the
giving of such consent as it may deem appropriate in the
circumstances. No assignment, however, may relieve the Company
of its obligations under this Agreement except to the extent that
such obligations are actually assumed by the Assignee.

(c) During the term of this Agreement, no shares of the capita! stock of
the Company may be transferred except in accordance with the
Minerals and Mining Law.

37, HEADINGS:
The headings given to paragraphs in this Agreement are for convenience

only and shall not affect the construction or interpretation of this —

Agreement.
38. GOVERNING LAWS: cat
This Agreement shall be governed and construed in accordance with the

-

Laws of Ghana.
THE SCHEDULE ABOVE REFERRED TO

All that piece or parcet of land containing an approximate total area of 49.20
square kilometers Lying to the North of Latitudes 5° 56’ 25”, 5° 55’ 12” and 5° 55’
13”; South of Latitudes 5° 59’ 49”, 5° 58° 25", 5° 56’ 13”, 5°57 21”, 5° 58’ 01",
5° 57’ 41", 5° 58° 22”, 5° 58’ 39”, 5° 59’ 39”, 5° 59’ 14” and 5° 59’ 07” East of
Longitudes 1° 55‘ 59”, -1° 56’ 15", -1° 55°57”, -1° 55’00", -19 54°59”, -19 54"
52”, -1° 54’ 49”, -1° 53’ 35”, -1° 53’ 16”, -1° 52’ 08” and ~1° 51’ 58"; West of
Longitudes -1° 51‘ 25”, -1° 50’ 02”, -1° 53’ 07”, -1° 54’ 15" and -1° 55’ 00" in the
Wassa Amenfi East District and Upper Denkyira West Municipality of the Western
and Central Regions respectively of the Republic of Ghana which piece or parcel
of land is more particularly delineated on the plan annexed hereto for the

purposes of identification and not of limitation.
IN WITNESS OF WHICH the Parties have respectively executed the original and
counterpart of this Agreement on the date first above written.

SIGNED BY THE GOVERNMENT OF THE
REPUBLIC OF GHANA acting by

ALHAJI COLLINS DAUDA, the Minister

of Lands and Natural Resources who by this
execution warrants to the other party that he
is duly authorized and empowered to enter

into this Agreement in the presence of:

SIGNED BY THE WITHIN-NAMED ]
CENTRAL ASHANTI GOLD LIMITED J
acting by its Chief Executive/Managing Director ]
who by this execution warrants to the other =]
party that he is duly authorized and ]
empowered to enter into this Agreement in J
the presence of: ]

fob A d { &
PRS Won. we

DIRECTOR/SECRETARY

HON, MINISTER

MIN. OF LANDS & NATURAL

RESOUR

icomMOr =

7 ooo TTF aT as saa aT. aT aot aT eas S94 TT eT aT eT ee eT et
OATH OF PROOF

L ssEnerasentiges a oe of ACCRA make oath and say
that on the A\ — dayof = — 2009 I was present and saw
ALHAJI COLLINS DAUDA, Minister of Lands, Forestry and Mines duly execute
the Instrument now produced to me and marked “A” and that the said ALHAJI
COLLINS DAUDA can read and write.

SWORN at Accra, this het dayof .) Ouice 2009

BEFORE ME

REGISTRAR OF LANDS j DEPONENT

co

This is the Instrument Marked “A” Referred to in the Oath of — adi
Sworn before me this ith day of | AV bay 2009

REGISTRAR OF LANDS

CERTIFICATE OF PROOF

OLA

On the ch day of .}S +s 2009 at © O'clock in the

a

noon this Instrument was proved before me by the Oath of the within-named
to have been duly executed by the within-named ALHAJI COLLINS DAUDA
for and on behalf of “the Government” of the Republic of Ghana for Lessor

herein.
/

REGISTRAR OF LANDS

Gi .
A
—S
AG ate re

-— oo oF mT Tan cot]: aT oT ott aot asT4 aom0 asn0 a ST eT eT eT eT) eT St
S{ \
Dated this... 2) cece AY Of ooo ce eceececeeeeceeeeeeeeseeeveversetetsesneereee2009

GOVERNMENT OF THE REPUBLIC OF GHANA
AND

CENTRAL ASHANTI GOLD LIMITED

A
Va
Al MINING LEASE
St nt eeeennennenennnennnne
x
= ¢73r
=> ’ 2 § 2° >
>So TERM: ~—s FIFTEEN §©(15) YEARS PREG
7 \ yo \Qovs 2% og
COMMENCEMENT: >) > 1 - aan a)
2 | ita) De 2\ 2 9,0
EXPIRY DATE: A pe pe
EILE NO: PL.6/15/VOL.7 z Goo
foi
ex 4
i, a aes ¢
o:2 4 4
dy ; g e
ae wi SOLICITOR OF THE € LL a =
aol SUPREME COURT > §* 3 9
s ) A” , t H oS he)
Dy, GHANA
‘on
ef a <
4) 4,
_ ‘a,
Sig f; ne
f * a

-— 7 TTF TF TF aT TF. a3]84 aT eT oT aT eT TTT TTT TD
